SETTLEMENT AND RELEASE AGREEMENT

        THIS SETTLEMENT AND RELEASE AGREEMENT is entered into in Provo, Utah, by
and between Nu Skin International, Inc., 75 West Center Street, Provo, Utah
84601, and Lori Bush.


PARTIES

        1.        Nu Skin or Company. As used herein, Nu Skin or Company shall
mean and refer to Nu Skin International, Inc., or any affiliate of Nu Skin
International, Inc. Affiliate means any person or entity that controls, is
controlled by or is under common control with Nu Skin International, Inc.,
including, without limitations, any direct or indirect parent or subsidiary of
Nu Skin International, Inc., or any officer, director, shareholder, employee, or
agent of Nu Skin International, Inc., or of any parent or direct or indirect
subsidiary of Nu Skin International, Inc.

        2.        Employee. As used herein, Employee shall mean and refer to
Lori Bush.


BACKGROUND

        Employee was hired on February 28, 2000 and has been an at-will employee
of Nu Skin since that date. On March 31, 2006, the relationship ended. As
Employee and Nu Skin sever their employment relationship, they mutually agree it
is in the best interests of both parties to enter into a mutual understanding,
settle and compromise of all claims and disputes, if any, between them.


AGREEMENT

        Now, therefore, in consideration of the foregoing, the mutual promises
and covenants set forth herein, and for other good and valuable consideration,
the receipt, adequacy, and legal sufficiency of which are hereby acknowledged,
the parties mutually agree as follows:

        1.        Upon the effective date of this Agreement, Nu Skin agrees to
pay in a lump sum to Employee a severance payment of $800,000.00, less federal
and state withholding taxes and other applicable deductions. Nu Skin shall
reimburse claims made within thirty (30) days against Employee’s Cafeteria Plan
account for Employee’s period of employment

        2.        In consideration for the amount and statements set forth in
paragraph 1 hereof, Employee shall not accept employment with, engage in or
participate, directly or indirectly, individually or as an officer, director,
employee, shareholder, consultant, partner, joint venturer, agent, equity,
equity owner, distributor, or in any other capacity whatsoever, with any direct
sales or multi-level marketing company that competes with the business of Nu
Skin whether for market share of products or for independent distributors in a
territory in which Nu Skin is doing business. The restrictions set forth in this
paragraph shall remain in effect for a period of eighteen months following the
termination of employment.

        The Employee acknowledges: (a) that compliance with the restrictive
covenant contained in this paragraph is necessary to protect the business and
goodwill of Nu Skin and (b) that a breach will result in irreparable and
continuing damage to Nu Skin, for which money damages may not provide adequate
relief. Consequently, Employee agrees that, in the event that she breaches or
threatens to breach this restrictive covenant or violates or breaches this
Agreement, Nu Skin shall be entitled to: (1) a preliminary or permanent
injunction to prevent the continuation of harm, (2) money damages insofar as
they can be determined, (3) recover from Employee the monies paid to Employee
pursuant to paragraph 1 above, and (4) attorneys fees. Nothing in this agreement
shall be construed to prohibit Nu Skin from also pursuing any other remedy, the
parties having agreed that all remedies are cumulative.

        It is further recognized and agreed that the covenant set forth herein
is for the purpose of restricting Employee’ activities to the extent necessary
for the protection of the legitimate business interests of Nu Skin and that
Employee agrees that said covenant does not and will not preclude her from
engaging in activities sufficient for the purpose of earning a living. Should
Employee breach, in the sole opinion of Nu Skin, this restrictive covenant or
any of the restrictive covenants found in Employee Key-Employee Covenants
Agreement enumerated in part under paragraph 6 of this Agreement, Nu Skin shall
have the right to stop making payments to Employee under this Agreement.

        3.        Further, in consideration for the amounts and statements set
forth in Paragraph 1 hereof, Employee, all persons and entities claiming by,
through, or under Employee, hereby completely releases Nu Skin from all claims,
charges, demands, grievances, and/or causes of action which Employee had, has,
or may claim to have based on, arising from, or relating to Employee’s
employment with Nu Skin or the termination thereof, including, without
limitation, any claims, charges, demands, grievances, and/or causes of action
under:

  (a)   Title VII of the Civil Rights Acts of 1964 and 1991, as amended, which
prohibit discrimination on the basis of race, color, sex, religion, or national
origin;


  (b)   Section 1981 of the Civil Rights Act of 1866, which prohibits
discrimination on the basis of race;


  (c)   The Employee Retirement Income Security Act as of the effective date of
this Agreement;


  (d)   any state laws against discrimination;


  (e)   any other federal, state, or local statute or common law relating to
employment; or


        The foregoing release also includes, without limitation, release of any
claims for wrongful discharge, breach of express or implied contract of
employment, employment-related torts, personal injury (whether physical or
mental), or any other claims in any way related to Employee’s employment with or
separation from Nu Skin. Employee acknowledges and agrees that Employee has not
been discriminated against in any manner prohibited by law during Employee’s
employment with Nu Skin or with regard to Employee’s separation from employment
with Nu Skin.

        Notwithstanding the foregoing, Employee does not waive any rights to
unemployment insurance benefits or worker’s compensation benefits. Employee
further understands that nothing in this Paragraph 3 prohibits Employee from
paying COBRA premiums to maintain Employee’s participation in Nu Skin’s group
health plan to the extent allowed by law and subject to the terms, conditions,
and limitations set forth in Nu Skin’s group health plan.

        Employee will continue to be covered by Nu Skin’s medical and dental
benefits through the last day of the month in which the employment terminates.
Except as expressly set forth herein, all employee benefits available to
Employee under current policies of Nu Skin will cease at 11:59 p.m. on March 31,
2006.

        The release herein does not apply to any claims that may arise regarding
the obligations contained in this Agreement including, but not limited to, Nu
Skin's obligations to make the severance payments provided for in Section 1.
Nothing herein shall be construed to limit or prevent Employee from seeking
relief based upon an alleged breach of this Agreement - including, but not
limited to an alleged breach of the obligations contained in Section 1.

        4.        Employee acknowledges that Employee is waiving and releasing
any rights Employee may have under the Age Discrimination in Employment Act of
1967 (“ADEA”) and that this waiver and release is knowing and voluntary.
Employee and Nu Skin agree that this waiver and release does not apply to any
rights or claims that may arise under ADEA after the effective date of this
Agreement. Employee acknowledges that the consideration given for this waiver
and release agreement is in addition to anything of value to which Employee was
already entitled. Employee further acknowledges that Employee has been advised
by this writing that:

  a.   Employee should consult with an attorney prior to executing this
Agreement;


  b.   Employee has at least forty-five (45) days within which to consider this
Agreement, although Employee may accept the terms of this Agreement at any time
within those 45 days;


  c.   Employee has at least seven (7) days following the execution of this
Agreement by the parties to revoke this Agreement; and


  d.   this Agreement will not be effective until the revocation period has
expired.


        5.        Employee acknowledges that Nu Skin does not have a formal
severance policy and that Nu Skin has no obligation to pay severance to Employee
except as required by this Agreement.

        6.        Employee is reminded that the Key-Employee Covenants Agreement
signed by Employee will remain in force following termination of employment,
except to the extent modified by this Agreement including the Non-Competition
clauses thereof, and including but not limited to the following clauses:

  a.   Confidentiality Information: Employee acknowledges that during the term
of employment with the Company he or she may develop, learn and be exposed to
information about the Company and its business, including but not limited to
formulas, business plans, financial data, vendor lists, product and marketing
plans, distributor lists and training in Company’s manner of dong business in
both product categories and direct selling and multi-level marketing strategies,
and other trade secrets which information is secret, confidential and vital to
the continued success of the Company ("Confidential Information"). Employee
agrees that he or she will not at any time (whether during employment or after
termination of employment with Company), without the express written consent of
the Company, disclose, copy, retain, remove from Company’s premises or make any
use of such Confidential Information except as may be required in the course of
his or her employment with Company.


  b.   Non-Solicitation: Employee shall not in any way, directly or indirectly
at any time during employment or within two (2) years after either a voluntary
or involuntary employment termination: (a) solicit, divert, or take away
Company’s distributors; (b) solicit in any manner Company’s employees or
vendors; or (c) assist any other person in any manner of persons in an attempt
to do any of the foregoing. Notwithstanding any provision to the contrary found
herein, Employee may solicit or contact a Company vendor if and only if (1)
Employee had business dealings with such vendor prior to joining Company as an
Employee, (2) such solicitation does not involve products that complete with or
are similar to any products being sold or distributed by Company, and (3) such
solicitation or resulting relationship does not in any way adversely impact
Company’s relationship with such vendor or its ability to procure products or
supplies from such vendor. In the event of any such adverse impact related to
any solicitation of vendor by Employee, Employee will be deemed to have breached
the provisions of this Section 6.b.


  c.   Non-Disparagement: Employee shall not in any way, directly or indirectly,
at any time after during employment or after either voluntary or involuntary
employment termination, commercially disparage Company, Company products, or
Company Distributors.


  d.   Non-Endorsement: Employee shall not in any way, directly or indirectly,
at any time during employment or within eighteen (18) months after either
voluntary or involuntary employment termination endorse any product that
competes with products of Company, promote or speak on behalf of any company
whose products compete with those of Company, allow Employee’s name or likeness
to be used in any way to promote any company or product that competes with
products of Company.


        7.        At the time of termination of employment, Employee shall
return to Nu Skin all confidential information, computers, laptops, cell phones,
and all other equipment or materials owned by Nu Skin in the possession of
Employee.

        8.        Employee promises not to file or allow to be filed on
Employee’s behalf any lawsuit, charge, or complaint against Nu Skin regarding
the claims released in Paragraph 3 and 4 above.

        9.        In consideration of the promises, releases, and covenants made
by Employee herein, Nu Skin hereby releases Employee from any and all claims,
charges, demands, grievances and/or causes of action which Nu Skin had, has or
may claim to have based on, arising from or relating to Employee’s employment
with Nu Skin or termination thereof.

        10.        This Agreement is a negotiated settlement of all claims,
charges, demands, grievances, and/or causes of action, if any, between the
parties. This Agreement does not constitute an admission by Nu Skin, and Nu Skin
specifically denies that Nu skin has violated any contract, law, or regulation
or that it has discriminated against Employee or otherwise infringed upon
Employee’s rights and privileges or done any other wrongful act.

        11.        This Agreement is confidential information owned by Nu Skin.
No party may disclose the contents of this Agreement except to the extent
required by law. Notwithstanding the foregoing, Employee may disclose the terms
of the Agreement to Employee’s attorney or to Employee’s immediate family
(spouse and children). If Employee discloses the terms of this Agreement to
Employee’s attorney or to Employee’s immediate family, Employee will advise them
that they must not disclose the terms of this Agreement except to the extent
required by law.

        12.        The provisions of this Agreement are severable. Should any
provision hereof be voidable or unenforceable under applicable law, such
voidable, or unenforceable provision shall not effect the validity of any other
clause or provision, which shall remain in full force and effect. In addition,
it is the intention and agreement of the parties that all of the terms and
conditions hereof be enforced to the fullest extent permitted by law.

        13.        The validity of this Agreement and the interpretation and
performance of all of its terms shall be governed by the substantive and
procedural laws of the State of Utah. Each party expressly submits and consents
to exclusive personal jurisdiction and venue in the courts of Utah County, State
of Utah or in any Federal District Court in Utah.

        14.        This is the entire Agreement between the parties. No other
promises or agreements have been made to Employee or Nu Skin other than those
contained in this Agreement. Employee and Nu Skin acknowledge that they have
read this agreement carefully, fully understand the meaning of the terms of this
Agreement, and are signing this Agreement knowingly and voluntarily. This
Agreement may not be modified except by an instrument in writing signed by all
of the parties hereto.

DATED: April 13, 2006   /s/ Lori Bush
Employee




DATED: April 20, 2006   NU SKIN INTERNATIONAL, INC.

By:    /s/ D. Matthew Dorny

Its:    Vice President and Secretary
